Title: To John Adams from François Adriaan Van der Kemp, 21 March 1812
From: Van der Kemp, François Adriaan
To: Adams, John



Mÿ Dear Sir!
Olden barneveld 21 March. 1812

I am So much younger—I have not So manÿ avocations—I have nothing better to perform; it is mÿ chief recreation in mÿ Solitude, to correspond with mÿ friends: all this I deem a Sufficient apologÿ for writing So often, and I flatter my Self, It Shall be one for you, even if I interrupt you in more Serious concerns, or take hold of a few precious moments, intended devoted to weightier affairs. I Shall entertain you with Quincy Adams Lectures—and this Subject I know is to you interesting enough, without being adorned.  The luminous review of these bÿ the Anthologists had inflamed my breast with impatient longings, to peruse this masterpiece of America’s first Scholar, and it is but a Slander praise to assert, that I have not been disappointed by their perusal. To you Sir! it maÿ appear a task as arduous as fruitless, to undertake after these Reviewers a new criticism, and ÿet I am prompted to it—anch’io sono  pattore! Theÿ wrote for the Public—for Posteritÿ—I, chieflÿ, to indulge a cacoëthes Scribendi, to plaese myself. Critics, as the Anthogists, maÿ adopt Horace’s generous principle, Non ego parvis offender maculis,—I am a doating Parent, who Search for new perfections in a Darling child—for perfections, which might have obtained a higher finish, for Seeming defects which would have been transformed in beauties—bÿ a revision of this performance, and, could theÿ have gifted me with their eagle-eÿ’d attention, I would have grasped at, and feasted, luxuriantlÿ, upon a more delicious preÿ.
It is not the historian—not the Statesman—the Embassader, it is only the Lectures upon Rhetoric “cui soli Solus incumbo” You must allow me the privilege Sir! to rove at random—you know—I can not bear constraint—and this is the chief fault of that work—There is in it too much order, than that I Should follow this clue. I might become fastidious—and irregularity maest Some measure delight, after a Surveÿ of So much Symmetrÿ.
What Republican, I beg you Sir! to take this word in its odious Sense, Should have dared, to point out a vice (i. 22) So disgracing to overbearing majorities in Public Councils, where the issue of mock-deliberations are ascertained and known, before the Questions are fairlÿ discussed—before theÿ were proposed; and what friend of order could have touched it more to the quick? What Republican would have dared to Stab in full daÿ light that Ruffian offspring of Oligarchÿ—the Silent votes—(ii. 89) in our deliberative Assemblees, and exposed naked that disgusting deformity in our Legislative Bodies, when the ignorance and prejudices of the audience Serve the Speaker in lieu of Solid arguments (i. 385) He did dare it, who questioned whether anÿ Parisian Orator of the present days would have adopted Flechier’s definition of an armÿ at the Court of Napoleon (i. 210)—who Said, when that peculiar doctrine of the Gospel—the forgiveness of injuries, was cast of as a relic of monkish Superstition, you might trace the Virtue of revenge through rivers and oceans of blood—Shed in cold and deliberate Butcherÿ (i. 245) Is this expression correct? Is an ocean—or are Oceans Shed?—are theÿ Shed in butcherÿ? or do you Saÿ—minima non curat Prætor? Do you not presume  Sir, that the words “arrested the luminaries of wisdom and virtue have been transposed bÿ Quincy’s hand from wisdom and virtue in Quincÿ’s mind—Then it would have made upon us both the Same impression—He certainly could not loose his paralel out of Sight: Is virtue not the brightest, the noblest of the two? I know, it may be Said—wisdom is the basis—no virtue without it; This Seem So—but the full moon too maÿ be considered bÿ a vulgar observer as the first: wisdom—if So—receives it Splended lustre from virtue; no wisdom exists without religion: When the heart is in full blaze bÿ its flames—when the Soul adores its Maker, then it becomes instructed in wisdom, then it learns understanding: and this explanation is rendered more conspicuous from the laurels, twined bÿ Quincy Adams around virtue’s brow Pag. 64 and P. 244. In this manner decorated She will She can Thought to regulate that precious “habit of raillerÿ and humor—Sharpened by wit but tempered with the Soberest judgment (Pag. 200) which without her guidance might be misapplied. In the codex Petropolitan of the Embassador” a prejudice not without example “in later ages than of Antonius and Cicero” has been Struck out—and I guess it was a gloss of a later Scoliast, which, through carelessness of another copiist—crept from the margin in the text. The author’s good genius dropt tears upon and rendered illegible two lines—in which in our printed copies the Offices of Cicero—containing the most perfect System of morals—ever “promulgated before the glad tidings of Christianitÿ, became a  valuable and congenial Supplement, even to the Sublime precepts of the Gospel” If you—Sooner or later have an opportunity of consulting that Ms—you will See, these two last lines nearlÿ effaced.
Did you know—that He was Such a delicate monitor? What you did not dare, he executed. Thro him I learn’d, whÿ you, mÿ frend! dissuaded me with Such exquisite politeness, not to publish an Eulogÿ on Washington “It was as good as manÿ” the Spirit of Washington, Says Quincy Adams must have nauseated at the honours. (P. 236) Would to God, that the different denominations of Christians believed with him, that mutual forbearance and charitÿ furnish the best, if not the if not the onlÿ Solution of their differences (Pag. 241) how Soon would the realm of a meek Saviour be established  on earth—while, if all our Legislators were imbued with that Spirit, which dictated this Salutary counsel “never an impeachment would be made, nor Suffered to be made an engine of partÿ (Pag. 311) I imagined, that I was no novice in the S.S. and that I could explain it to others tolerablÿ well; I felt, nevertheless, never So Stronglÿ the energetic force of that comprehensive expression “that Jezus went about doing good, before He Shewed me, and I See it now distinctly” that it embraces within itself the whole compass of applause—the whole System of demonstrative eloquence. John Luzac would have tried in vain, to comment better on these words—and He too with all his talents and accomplishments was a Christian! What matters it Sir! that I cannot with the Same ease penetrate, how Aristotle’s doctrine is justified—how inculcated “that on principles  of mere natural moralitÿ revenge is a virtue! retaliation is justice, and inflexibility is fortitude” granted, that retaliation is justice, and inflexibility fortitude, when the Gospel light does not illume our mind, and direct and controul our passions—but what is that rancour, with which  a retaliated punishment’s inflexiblÿ inflicted? or does not anÿ excess in the retaliation become a fresh injustice? which of course, entitles the Sufferer a new to retaliate? I acknowledge, mÿ Dear Sir! that mÿ eÿes grow dim with age—I want your or the Author’s Spectacles, to appraise the real value of this expression. I can no more feel or acquiesce in the justness of another; which extends the discretionarÿ power of the Senat of Rome to Such an exorbitant lenght. You maÿ remove this doubt—bÿ informing me, that this power of Rome’s Senat was indeed So unlimited—that it was paramount to the written and positive Law But—pray Sir! could not, ought not a Dictator in that critical moment have been chosen? what did prevent it? would not anÿ abuse of power—now inevitable—have been obviated? would this not have been the Surest the most lawful measure—and could Cicero afterwards—legallÿ—have been called to account, for punishing Roman Citisens with death, had his Collegue nominated him Dictator?
You know I am no rigid enemÿ of pomp and grandeur, if it is Judiciouslÿ—with taste display’d—I could wish, to See our Judges array’d in hermin—as I know the beneficial influence of costume—I Should rejoice, if all, that related to a court of justice; was decorated in an appropriate manner, So that it imposed awe and reverence in the thoughtless multitude—and So I would not object, that a few Sentences—“In our criminal Jurisprudence (pag. 305) to the end of the §. and another” when the judge ascends the tribunal, were written in Letters of Gold, on a conspicuous part of the tribunal, as the Moa’llacat in Mecca’s temple: I would join to these the few worls of Callistratus Digest—Lib. i Tit. xviii. 19. pag. 86.
Do not Saÿ Sir! that I exceed the boundaries of praise—I am So delighted with its fragrant perfume—that I bestow it as willingly as I receive it—and to whisper a truth—I long Searched in vain for faults, which deserved animadversion: At last howewer I hope, to bring forward Something, that maÿ Serve like a Shadow. Johnson’s figure—“the thread of life divided bÿ the wing of a minute—appears to me—ast aurem habeo Batavam—elegant and So, as to Stand the Severest test.  To wat thread is human life often compared—or rather—what Sort of thread was repressented to Johnson’s mind? if that of a Cobweb—in fineness and weakness Surpassing everÿ other—whÿ could not that with propriety be divided bÿ the wing of a minute—it can be So bÿ the wing of a real flÿ—whÿ not bÿ a figurative insect—or are the minutes less winged, do theÿ fly with less velveity—than their old father time?
Let every Clergÿman, let everÿ devout Christian peruse Q. A. luminous observation of addressing our Heavenlÿ Father with closed eyes, and he Shall avoid that practise. The observation is a natural one, but just, and corrected, and I was Surprised, that it never Struck me before. Voluntarÿ blindness can give no fervencÿ to devotion. An adorer in truth and Spirits, holding communion with his heavenly Father ought to be So much intended in his worship, that no Strange object withdraws his attention.
But quite enough about Q. A. I intended for mÿ Self a larger piece of this paper—however—I owed him Some thing for the amusement—and Instruction afforded—Had I influence—I would recommend it as a hand-book to everÿ Student for the Bar and pulpit
What I fear—might escape me—I wished a La Fontaine’s contes and an Anacreon of the last I have one, a 24o. of Stephens! Have you one or the other to Spare? I Shall accept it with thanks. Have you time and inclination—to peruse Literarÿ Sketches of Calvin—and Servetus—just now finished? Then I Shall Send them—it contains about 80 p—I Should not object—to the publication—but the language! Except the Gen: Rev:—would undertake the charge, which I do not believe. Speaking of them—I include—few triffling remarks—not worth postage—but theÿ maÿ be of use to them. Can I Send the Sketches with the mail?
I remain with the highest / regard / your obliged frend!

Fr Adr. vanderkemp.